Citation Nr: 9930224	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  98-12 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office 
in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for loss of use of the 
right arm.

2.  Entitlement to service connection for a stomach disorder.

3.  Entitlement to service connection for a heart disorder.

4.  Entitlement to service connection for drug abuse.

5.  Entitlement to a rating in excess of 10 percent for a 
scar of the right forearm.

6.  Entitlement to an effective date earlier than May 20, 
1996, for the grant of service connection for a scar of the 
right forearm.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from November 1961 to August 
1962 and a prior period of active duty for training (ACDUTRA) 
from January to July 1960.  

This appeal arises from a June 1996 rating decision of the 
Albuquerque, New Mexico Regional Office (RO), which granted 
service connection for a scar of the right forearm and 
assigned a noncompensable evaluation, effective from May 20, 
1996.  This appeal also arises from a June 1997 rating 
decision of the RO, which denied the veteran's claim for 
entitlement to service connection for loss of use of the 
right hand.  (The claim was later expanded to include loss of 
use of the right arm.)  In the June 1997 rating decision, the 
RO assigned a 10 percent evaluation for the scar, effective 
from May 20, 1996.  Finally, this appeal arises from a 
September 1997 rating decision of the RO, which denied the 
veteran's claims for entitlement to service connection for a 
stomach disorder, a heart disorder, and drug abuse.  

In June 1999, the veteran appeared and testified at a Travel 
Board hearing which was conducted by the undersigned, who is 
the member of the Board of Veterans' Appeals (Board) 
responsible for making a determination in this case.

The Board notes that in a recent case, Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) addressed the issue of "staged" 
ratings and distinguished between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection--which describes the present case--and a claim for 
an increased rating of a service connected disability.  The 
issue regarding scar of the right forearm for appellate 
consideration is reflected on the first page of this decision 
in accordance with Fenderson.  

Lastly, the Board notes that the veteran has raised the issue 
of secondary service connection for a mental disorder (see 
April 1999 statement by the veteran's representative).  
However, as this issue has not been developed or certified on 
appeal, and as it is not inextricably intertwined with the 
issues currently on appeal, it is referred to the RO for 
further appropriate consideration.  See Harris v. Derwinski, 
1 Vet. App. 180 (1991); Kellar v. Brown, 6 Vet. App. 157 
(1994).

The issues of entitlement to service connection for a stomach 
disorder, a heart disorder, and drug abuse will be the 
subject of the remand appended to the decision below.  


FINDINGS OF FACT

1.  The veteran's claim that he currently has a right arm 
disability, separate from his service connected right forearm 
scar and resulting in loss of use of the arm, which was 
incurred in service is not accompanied by any medical 
evidence to support that allegation.

2.  The claim for service connection for loss of use of the 
right arm is not plausible.  

3.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal regarding a 
rating in excess of 10 percent for a scar of the right 
forearm has been obtained by the RO.

4.  The veteran's scar of the right forearm is manifested by 
complaints of periodic sudden loss of strength in the right 
arm and pain in the area of the scar; the clinical findings 
demonstrate a tender, painful V-shaped scar on the medial 
side of the right forearm, measuring 3 1/4 inches in length and 
1/8 inch in width at the upper portion, which does not limit 
the functioning of the right forearm.  

5.  The veteran's initial claim for service connection for a 
scar of the right forearm was received at the RO on May 20, 
1996.  

6.  In a June 1996 rating decision, the RO granted service 
connection for a scar of the right forearm, effective from 
May 20, 1996, the date of receipt of the claim.  


CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for loss of use of the right arm is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The veteran's scar of the right forearm is not more than 
10 percent disabling, according to regulatory criteria.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.118, Diagnostic Codes 7803, 7804, 7805 
(1999).  

3.  The veteran is not entitled to an effective date prior to 
May 20, 1996, for the grant of service connection for a scar 
of the right forearm.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 
38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records show that on a November 1961 
enlistment physical examination the veteran had pain in the 
ulnar aspect of the left wrist when doing push-ups.  In 
February 1962, it was noted that the veteran sustained a 
laceration in his left [sic] arm from glass about 30 minutes 
previously.  An examination revealed flexor tenderness.  The 
median nerve was intact, and the grip was good.  The wound 
was noted to be "okay," and the veteran was advised to keep 
his arm splinted.  A subsequent February 1962 notation 
indicates that the veteran's sutures were removed, revealing 
a nicely healed wound.  On a June 1962 separation physical 
examination, it was noted that the veteran had scars on his 
right forearm.  

In September 1968, the veteran submitted a claim for service 
connection for pains in his back, hip, and legs.  

On May 20, 1996, the veteran submitted a claim for service 
connection for "cut (R) arm" with nerve and ligament 
damage.  

In a June 1996 rating decision, the RO granted the veteran's 
claim for entitlement to service connection for a scar of the 
right forearm and assigned a noncompensable evaluation, 
effective from May 20, 1996, under 38 C.F.R. § 4.118, 
Diagnostic Code 7805 of VA's Schedule for Rating 
Disabilities.  

On an April 1997 VA examination for scars, the veteran 
related that in service he was told that he likely had 
neurologic damage from a laceration on his right forearm.  He 
reported that he had severe chronic pain in the right forearm 
after a cast had been removed.  It was noted that he took 
Ibuprofen to some extent every day.  His current complaints 
included pain and numbness around the scar, discomfort about 
two or three times a week, tenderness on deep pressure, and 
intermittent cramping of the fingers of the right hand.  It 
was noted that the veteran was right-handed.  On examination, 
there was a V-shaped scar on the medial side of the right 
forearm, upper third, measuring 3 1/4 inches in length and 1/8 
inch in width at the upper portion.  The angle of the V 
pointed laterally and the lower portion of the scar was 
linear and difficult to measure.  The scars were pale and 
atrophic as compared with normal skin.  There was tenderness 
on moderately deep pressure around the medial aspect of the 
scar or on some external pressure caused by work which might 
cause discomfort and additional pain.  There was no keloid 
formation, ulceration, or breakdown.  The scar was not 
elevated or depressed.  There was no inflammation or edema.  
The examiner stated that the scar was not disfiguring, and 
two color photographs of the scar were obtained and 
associated with the claims folder.  As to whether there was 
any limitation of function of the part affected, the examiner 
indicated that this was not applicable.  The diagnosis was V-
shaped scar on the medial side of the right anterior forearm, 
with moderate recurrent discomfort.  

On an April 1997 VA examination for neurological disorders, 
the veteran reported that his right arm did not function 
properly.  He complained of pain in the general area of the 
scar and of episodic cramping of the elbow and upper 
extremity.  The cramping could be precipitated by a turning 
of the neck or shoulders, and it lasted for one to two 
minutes.  The veteran denied any numbness but indicated that 
he often dropped things from his right hand.  Prior to his 
present job in a bagel shop, the veteran worked in 
construction and discovered that he was unable to perform 
that work due to right forearm pain and cramping.  On 
examination, the right upper extremity revealed a scar along 
the medial border, approximately three inches below the 
lateral epicondyle.  The scar was one inch across and well-
healed without redness.  There was some mild pain on 
palpation of the area.  There was no atrophy of the forearm 
musculature or hand muscles.  The veteran's strength was 
limited in effort on the right upper extremity due to pain.  
However, the examiner noted that with encouragement, the 
veteran had 5/5 strength in abductor pollicis brevis, 
opponens pollicis, first dorsal interosseous, abductor digiti 
quinti, and flexor carpi ulnaris.  The flexor carpi radialis, 
flexor pollicis longus, flexor digitorum profundus, and 
extensor carpi radialis were all 5/5 on the right.  Pronation 
and supination was 5/5 as was the biceps, triceps, and 
deltoid.  The muscle stretch reflexes were 2+ at the biceps, 
brachial radialis, and triceps jerk.  Light touch was normal 
over all arm surfaces.  The veteran underwent nerve 
conduction studies, which showed that median/ulnar motor and 
sensory studies were normal.  The diagnosis was deep puncture 
injury in 1962, which has left the veteran with a right 
medial forearm scar.  The examiner noted that there was pain 
in that area and that there was no evidence of peripheral 
nerve or muscle dysfunction on neurologic examination and 
nerve conduction studies.  

In May 1997, VA outpatient records dated from January to 
March 1997 were received, showing minimal arthritis of the 
right shoulder by x-ray in February 1997.

In a June 1997 rating decision, the RO assigned a 10 percent 
rating for the veteran's service connected scar of the right 
forearm, effective from May 20, 1996, under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 of VA's Schedule for Rating 
Disabilities.  

In June 1997, medical records dated from January to November 
1996 from the University Hospital of the University of New 
Mexico Health Sciences Center were received.  In January 
1996, there was a complaint of bilateral shoulder pain for 
two years and a complaint of decreased strength in the arms, 
bilaterally.  It was noted that the veteran had injured his 
shoulder while in prison.  An examination revealed full range 
of motion of the right upper extremity with strength at 5/5, 
except when the arm was abducted with the thumb down wherein 
strength was 3/5.  The diagnosis was right rotator cuff 
injury.  The records show complaints referable to both 
shoulders and x-ray evidence of acromioclavicular joint 
arthritis on the right.  

In June 1997, medical records dated from May 1990 to 
September 1995 from the Arizona Department of Corrections 
were received.  The records show complaints of chronic 
shoulder pains.  An August 1990 notation indicates that the 
veteran had right shoulder pain for eight months secondary to 
a fall.  A March 1991 notation indicates that the veteran 
fell from his top bunk onto his right shoulder 10 months 
previously and then reaggravated his shoulder two weeks ago 
doing push-ups.  X-rays of the right shoulder in July 1990 
and May 1991 were essentially normal.  

In a letter to his congresswoman, received by the RO in July 
1998, the veteran indicated that he was entitled to "back 
pay" from 1961 when he injured his arm on active duty and 
that instead he was only compensated for the period of May 
20, 1996 to 1997.  He stated that his health was worsening, 
particularly his right arm that was losing strength and 
causing him to drop things.  

In October 1998, the RO issued a supplemental statement of 
the case on the issue of an earlier effective date for the 
service connected scar of the right forearm.

At an October 1998 hearing at the RO before a hearing 
officer, the veteran testified that in service a sharp glass 
broke and went into his right arm; that the glass "messed 
up" his ligaments; that at that time it was believed he 
would lose movement of his right arm; that as a result of the 
injury he has periodically experienced sudden loss of 
strength in the right arm to the extent that he dropped 
whatever he was holding; and that he did not file a claim for 
service connection for his right arm immediately following 
service because he had been under the influence of drugs and 
alcohol.  The veteran's representative argued on behalf of 
the veteran that the scar on his right forearm should be 
rated effective from 1961 because he has had the 
"condition" since service and that at the time that he 
separated from service he was not properly advised about 
filing a claim for service connection for his disability.  

On an October 1998 VA examination, the veteran reported 
problems related to an injury to his right arm in service.  
He related that he was cleaning a lavatory and accidentally 
put his hand through a window, shattering the glass.  A shard 
of glass apparently caused a puncture wound to the right 
medial forearm just distal to the elbow.  The veteran 
reported that the injury was followed by some type of 
surgical correction and casting.  The examiner noted that the 
veteran's claims folder did not clarify any of the details of 
the injury.  Currently, the veteran complained of pain and 
loss of strength.  He claimed that the pain was centered in 
the area of the puncture wound and that it was aggravated by 
lifting or gripping.  He described the pain as "hot and 
sharp", abrupt, lasting several minutes, and relieved by 
rest.  The veteran also described shoulder pain on the right 
which was independent temporally from the forearm pain.  The 
veteran claimed that decrease in strength affected his entire 
arm and that he experienced fairly abrupt loss of all 
function with the subsequent dropping of items in his hand.  
He distinguished this from a loss of contraction due to a 
sudden onset of pain.  He did not note any atrophy, and when 
prompted he indicated that there was "numbness" in a small 
patch distal to the scar, which did not affect his hands or 
any other part of his arm.  

On the examination, there were no abnormalities to palpation 
of the neurovascular bundle in the upper arm.  There were no 
foreign bodies or other deformities detected in the region of 
the trauma.  There was an approximately 2 cm. scar extending 
across the medial volar forearm, about 5 cm. distal to the 
medial epicondyle.  The pulses were intact or symmetrical at 
both radial and ulnar points bilaterally.  There was good 
capillary refill present.  There was no evidence of arthritis 
or joint effusion at the elbow, but there was some 
degenerative joint changes in his hands.  There was a 
negative Tinel's sign at the wrist and elbow.  On motor 
testing, the veteran had no evidence of atrophy in the thenar 
area, hypothenar area, or the interosseous muscle of the 
hand.  There was no wasting of the flexor mass of the 
forearm.  The other muscles were well-developed, but the 
examiner noted some fasciculations in the deltoid and the 
biceps on the right side.  In the right upper extremity, the 
veteran had what appeared to be incomplete effort or possibly 
embellishment of inability to give complete contraction, as 
evidenced by a tendency to lose his balance.  The veteran was 
unable to give the examiner a complete contraction of finger 
flexors and dorsal interosseous muscles of the hands, yet 
other detailed testing to include pronator, tares and 
pronator quadratus, finger extensors, wrist extensors, 
brachioradialis, triceps, deltoid, pectoral, latissimus, and 
supraspinatus were all of normal strength, although there was 
some discomfort on testing of shoulder muscle functioning.  
The deep tendon reflexes were 3+ at the biceps and 
brachioradialis and 2+ at the triceps, all symmetrical.  
Sensory testing was variable, but the veteran generally felt 
pinprick as well in the left hand as in the right hand, on 
both palmar and dorsal surfaces.  The examiner could not 
identify any evidence of pinprick deficit on a detailed 
examination.  The impression was chronic pain syndrome which 
began following injury in service.  The examiner commented 
that there was really no objective finding supporting 
potential laceration of either nerve or vascular tissue in 
the anatomic distribution of the area involved.  The examiner 
added that the veteran's problem still caused considerable 
pain, although he was unable to document its exact etiology 
through neurological examination.  

In November 1998, VA outpatient records dated from April 1997 
to October 1998 were received.  In June 1997, there was a 
complaint of right forearm weakness.  In July 1997, there was 
a complaint of episodes of right arm crampy pain and muscle 
spasms followed by weakness.  On motor testing, the veteran 
was 5/5.  The assessment included right shoulder degenerative 
joint disease and periodic muscle spasms.  In November 1997, 
the veteran was noted to have left [sic] forearm pain related 
to trauma and associated with progressive discomfort and 
possible weakness.  In February 1998, the veteran's strength 
was 5/5, except in the right upper extremity from a shoulder 
injury.  In May 1998, the veteran reported a problem of right 
arm weakness.  An examination revealed no fasciculations or 
atrophy.  The veteran's handgrip strength was 3/5, biceps was 
4/5, and reflexes were 4+ and symmetric, with normal 
sensation.  The impression included neck pain with arm 
weakness, rule out cervical degenerative joint disease.  In 
July 1998, the veteran reported sudden weakness in the right 
arm when attempting to lift heavy objects at work, followed 
by spontaneous recovery.  There was no dysesthesias, and his 
pain was minimal.  It was noted that shoulder x-rays revealed 
minor degenerative joint disease.  The impression was somatic 
complaints without objective findings at present.  In July 
1998, x-rays of the cervical spine revealed degenerative 
changes.  

At a June 1999 hearing at the RO before the undersigned 
Member of the Board, the veteran testified that in service he 
injured his arm, affecting his ligaments and leaving a scar 
for which he was service connected.  He stated that there was 
more disability involving his right arm than his service 
connected scar.  He stated that ever since service he has had 
problems at work with his right arm and that he has been 
losing strength in that arm.  He indicated that he could not 
lift heavy things in his right hand as he could with his left 
hand.  He could still write with his right hand and drive a 
car, but he related problems shifting gears on one occasion 
due to momentary loss of strength.  The veteran's 
representative argued on behalf of the veteran that the 
reason that he did not have excessive absences from work due 
to his service connected disability was because he had bills 
to pay and could not miss work.  The representative argued 
that the veteran was not informed that he could file for VA 
benefits and believed that he should be entitled to an 
earlier effective date for the grant of service connection 
for his scar.  The veteran testified that he initially filed 
for compensation for his scar in 1969 and later indicated 
that prior to 1996 he filed but did not follow up on the 
claim.  

II.  Analysis

A.  Service Connection for Loss of Use of the Right Arm

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease incurred in or aggravated in the active military, 
naval, or air service.  38 U.S.C.A. § 1131.  

Furthermore, the law provides that a claimant for benefits 
under a law administered by the Secretary of the Department 
of Veteran Affairs shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well grounded claim; that is, a claim which is plausible.  
If he has not presented a well grounded claim, his appeal 
must fail, and there is no duty to assist him further in the 
development of his claim as any such additional development 
would be futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
As explained below, the Board finds that the veteran's claim 
is not well grounded.
To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. 
§ 5107(a ).  Lathan v. Brown, 7 Vet. App. 359 (1995).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence.)  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet. App. 498 (1995).

In this case, the veteran essentially contends that as a 
result of a laceration of his right forearm by a piece of 
glass in service he periodically experienced sudden loss of 
strength in the right arm such that he dropped whatever he 
was holding.  He claimed that in the area of his puncture 
wound he continued to experience pain that was aggravated by 
lifting or gripping.  He maintained that there was more 
disability involving his right arm than was reflected by a 
scar.  The service medical records show that the veteran had 
laceration in his arm from glass, that the median nerve was 
intact, and that his grip was good.  The wound healed nicely, 
and there were no further complaints referable to his right 
arm for the duration of his military service.  The separation 
examination noted only that he had scars on his right 
forearm.  There is no further reference to right arm 
complaints or a right arm disability until the veteran filed 
a claim for service connection for a right arm cut with nerve 
and ligament damage in May 1996, nearly 34 years following 
service.  The VA examinations of record do not support the 
veteran's claim that there is nerve and ligament damage.  
Instead, the VA examiners have opined that although there was 
pain in the area of the wound--for which the veteran is 
currently compensated for his painful scar--there was no 
objective evidence of peripheral nerve or muscle dysfunction.  
The April 1997 VA examiner stated that the inservice puncture 
injury left the veteran with a scar.  The October 1998 VA 
examiner stated that the veteran had a chronic pain syndrome 
beginning with the injury in service, but he added that there 
was no objective finding supporting potential laceration of 
either nerve or vascular tissue in the anatomic distribution 
of the area involved.  Again, it is noted that the veteran is 
currently service connected for a painful scar from a 
laceration in service.  

Despite the veteran's testimony and argument to the contrary, 
the evidence of record does not demonstrate that he has a 
current diagnosis of a right arm disability related to 
service, other than his service connected right forearm scar.  
The United States Court of Appeals for Veterans Claims 
(Court) noted in Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability...In the absence of 
proof of a present disability there can be no valid claim."  
It is medical evidence of a nexus between a current 
disability and an inservice disability that is required to 
establish a well grounded claim.  

In short, the veteran has not submitted any medical evidence 
of a current diagnosis of a right arm disability.  Therefore, 
what is lacking in establishing a well grounded claim in this 
case is evidence that the veteran currently has a right arm 
disability, other than his painful forearm scar, which is 
etiologically related to the inservice injury.  Without this 
medical evidence, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a) as the evidence submitted does 
not cross the threshold of mere allegation.  Thus, the claim 
for service connection for loss of use of the right arm is 
not well grounded as it lacks plausibility and must therefore 
be denied.

B.  A Rating in Excess of 10 Percent for a Scar of the Right 
Forearm

The Board notes at the outset that the veteran's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, he has presented a claim which is plausible.  The 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The Department of 
Veterans Affairs has a duty to acknowledge and consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2 
which require that each disability be viewed in relation to 
its entire recorded history, that there be emphasis upon the 
limitation of activity imposed by the disabling condition, 
and that each disability be considered from the point of view 
of the veteran working or seeking work.  When there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath, 1 Vet. App. 
at 594.  

A 10 percent evaluation is warranted for superficial scars 
that are poorly nourished with repeated ulceration.  38 
C.F.R. § 4.118, Diagnostic Code 7803 (1999).  A 10 percent 
evaluation is warranted for superficial scars that are tender 
and painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (1999).  Scars may be evaluated for 
limitation of functioning of the part affected, which in this 
case is the right forearm, under 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (1999).

The veteran essentially contends that a rating in excess of 
10 percent is warranted for his right forearm scar.  The 
record shows that he is rated at the maximum evaluation 
allowed under Codes 7803 and 7804 of VA's Schedule for Rating 
Disabilities for superficial scars.  In order to meet the 
criteria for a rating in excess of 10 percent under 
Diagnostic Code 7805, the veteran's scar would have to limit 
the functioning of the right forearm, in which case the scar 
would be rated on limitation of function of the part 
affected.  There is no clinical evidence of any functional 
limitations of the veteran's right forearm attributed 
specifically to his service connected disability.  One of the 
April 1997 VA examiners stated that functional limitations 
were not applicable to the veteran's scar.  Following 
complaints by the veteran of forearm pain and episodic 
cramping of the elbow and upper extremity, another April 1997 
VA examiner indicated that with encouragement the veteran's 
strength was 5/5 and that there was no evidence of peripheral 
nerve or muscle dysfunction.  

The veteran testified in 1998 that he periodically 
experienced sudden loss of strength in his right arm and that 
he consequently dropped things that he was holding.  In 1999, 
the veteran testified that the loss of strength affected his 
work and that he could not lift heavy objects in his right 
hand as he could in his left hand.  On VA examination in 
October 1998, the veteran complained of pain in the area of 
his puncture wound, aggravated by lifting or gripping, and 
loss of all function of the entire arm, resulting in his 
dropping items from his hands.  However, the VA examiner 
indicated that the veteran's effort at contraction of muscles 
in the right hand appeared to be incomplete or possibly an 
embellishment of an inability to give complete contraction.  
Moreover, all other muscle testing in the upper extremity 
revealed normal strength.  The examiner opined that the 
potential laceration of nerve or vascular tissue in service 
was not supported by the objective findings.  Further, the 
examiner diagnosed the veteran with chronic pain syndrome and 
stated that his problem caused much pain, which is a 
manifestation of his service connected disability that is 
already considered under Code 8304 for a 10 percent 
evaluation.  

The record reflects that, in addition to the VA examination 
reports, the outpatient records fail to clinically 
demonstrate functional limitations of the veteran's right arm 
associated with his service connected scar.  The VA 
outpatient records described the veteran's complaints of 
right arm weakness; however, in May 1998, arm weakness was 
noted to be associated with neck pain.  In July 1998, the 
veteran sought outpatient treatment for sudden weakness in 
the right arm when attempting to lift heavy objects at work, 
but his diagnosis was somatic complaints without objective 
findings.  Thus, a rating in excess of 10 percent under 
Diagnostic Code 7805 is not warranted.  The Board has 
carefully considered the arguments advanced by the veteran 
and his representative that the evidence favors his claim or 
at least is in equipoise.  In determining whether a claimed 
benefit is warranted, VA must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this case the Board 
finds that the preponderance of the evidence, as discussed 
above, is against the veteran's claim for an initial rating 
in excess of 10 percent for a scar of the right forearm.

C.  Earlier Effective Date for Scar of the Right Forearm

Under applicable criteria, the effective date of an award of 
an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a) (West 1991) and 38 C.F.R. § 3.400 (1999).  For an 
award of disability compensation involving a direct service 
connection claim, the effective date of the award will be the 
day following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, the effective date is the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (1999).  

In this case, the RO in June 1996 awarded service connection 
for the veteran's scar of the right forearm, effective from 
May 20, 1996, the date that he filed a claim for service 
connection for "cut (R) arm".  The veteran contends that he 
is entitled to compensation effective from 1961 when he 
initially injured his arm.  His representative argued that at 
the veteran's separation from service he was never properly 
informed about filing a claim for VA benefits.  The veteran 
testified in 1999 that he had filed a claim for service 
connection for a scar prior to 1996 but that he did not 
follow up on it.  

Based on a comprehensive review of the record, the Board 
finds that an effective date was properly established on the 
date of the receipt of the veteran's claim, that is, May 20, 
1996, for the grant of service connection for a scar of the 
right forearm.  Under the cited regulations, the effective 
date of an award based on receipt of an original claim for 
direct service connection is the day following separation 
from active service or date entitlement arose if claim is 
received within 1 year after separation from service; 
otherwise, the effective date is the date of receipt of 
claim, or date entitlement arose, whichever is later.  As 
noted above, the veteran filed his initial claim for service 
connection for a scar of the right forearm on May 20, 1996, 
and not within a year of his discharge from service.  
Therefore, the "whichever is later" clause would be 
controlling and the effective date could still be no earlier 
than the date of receipt of the claim in May 1996.  
Accordingly, the preponderance of the evidence is against the 
veteran's claim for an effective date prior to May 20, 1996 
for the grant of service connection for a scar of the right 
forearm.  

The Board has noted the veteran's contentions that he filed a 
claim for service connection for a scar prior to 1996.  
However, in reviewing the record the Board finds that the 
veteran has not filed a claim for service connection 
pertaining to his right arm prior to May 1996.  His only 
prior claim for service connection was received in September 
1968, and that claim pertained to his back, hip, and legs.  
Furthermore, there is no other communication from the veteran 
prior to May 1996 regarding his right arm which can be 
interpreted as a claim for service connection.  The Board 
also finds the contention that the veteran was not properly 
advised about filing a claim for VA benefits upon his 
separation from service is without merit.  The veteran filed 
a claim for service connection for back, hip, and leg 
disabilities in 1968, showing that he indeed had knowledge of 
the process for filing service connection claims with VA 
within a few years of discharge.  Nevertheless, the Board 
notes that not only is VA not free to award a retroactive 
effective date prior to the date it receives a claim unless 
there is specific statutory authority for such retroactive 
effective date, but also that there is no statutory provision 
which authorizes VA to award benefits retroactively on the 
basis that VA had previously failed to provide information 
concerning potential benefits eligibility under 38 U.S.C.A. 
§ 7722.  VA O.G.C. Prec. Op. No. 17-95 (June 21, 1995).  


ORDER

Entitlement to service connection for loss of use of the 
right arm is denied.

Entitlement to a rating in excess of 10 percent for a scar of 
the right forearm is denied.

Entitlement to an earlier effective date for the grant of 
service connection for a scar of the right forearm is denied.  


REMAND

The Board notes that in May 1999, after the RO issued a 
supplemental statement of the case in December 1998, the RO 
received additional outpatient treatment records from the 
Albuquerque VA Medical Center.  While most of these medical 
records were duplicative of previously considered records, 
there are a few records with entries dated from November 1998 
to April 1999 that were not considered by the RO before the 
case was returned to the Board for appellate review.  The 
records refer to the veteran's symptoms relative to the 
stomach, heart, and drug abuse.  Apparently, the RO 
overlooked these new records, and the veteran did not submit 
a waiver of RO consideration of this evidence.  Pursuant to 
38 C.F.R. § 20.1304, any pertinent evidence submitted by the 
appellant which is accepted by the Board must be referred to 
the RO for review and preparation of a supplemental statement 
of the case unless this procedural right is waived by the 
appellant.  In this case, there is no indication in the 
record that the veteran waived his right to RO consideration 
of this evidence.  Therefore, the claims for service 
connection for a stomach disorder, a heart disorder, and drug 
abuse are not ready for final appellate consideration, and 
before the Board reviews the case, the procedural defect must 
be corrected.  Governing regulations provide that when, 
during the course of review, it is determined that further 
evidence or clarification of the evidence or correction of a 
procedural defect is essential for a proper appellate 
decision, the Board shall remand the case to the agency of 
original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (1999).   

Accordingly, the case is hereby REMANDED for the following 
actions:

The RO must review the claims folder to 
include the additional evidence submitted 
to the RO in May 1999, pursuant to 
38 C.F.R. § 20.1304.  Thereafter, the RO 
should readjudicate the veteran's claims 
for entitlement to service connection for 
a stomach disorder, a heart disorder, and 
drug abuse and, if the denials of service 
connection are continued, provide the 
veteran and his representative with a 
supplemental statement of the case.  They 
should be afforded the applicable time to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals


 

